Per Curiam.

Proceeding under article 78 of the CPLR to review a determination of the Board of Regents and the order of the Commissioner of Education entered thereon which suspended for one year petitioner’s license to practice medicine, *910upon findings o£ his guilt of charges of (1) fraud and deceit in the practice of medicine (Education Law, § 6514, subd. 2, par. [a]) in submitting false medical reports and bills to certain attorneys representing clients seeking recoveries for alleged accidental injuries; and of (2) unprofessional conduct in the practice of medicine (Education Law, § 6514, subd. 2, par. [g]) in conspiring with said attorneys to furnish to them false and fraudulent medical reports and bills to support claims for alleged personal injuries. Contrary to the contention that the evidence was insufficient to establish the charges, the proof of petitioner's guilt was overwhelming. It included the testimony of 10 of the supposed patients and was, indeed, in many respects confirmed by petitioner’s testimony previously adduced in an investigation directed by the Appellate Division, First Department; and, in the proceedings now under review, petitioner neither testified nor produced evidence to contradict that offered against him. Again contrary to petitioner’s contention, no statute imposes a Statute of Limitations applicable to a disciplinary proceeding of this nature; and we perceive no basis for petitioner’s additional claim of laches. The punishment imposed seems to us moderate indeed and certainly was not in any sense shocking. Determination confirmed, and petition dismissed, without costs. Gibson, P. J., Herlihy, Reynolds, Aulisi and Hamm, JJ., concur.